Citation Nr: 0738758	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  06-23 295	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut


THE ISSUES

Entitlement to an effective date earlier than April 11, 1997, 
for the award of a 10 percent disability rating for left 
ankle scarring, to include as based upon a claim of clear and 
unmistakable error in a prior rating decision.

Entitlement to an effective date earlier than May 19, 1997, 
for the award of a 10 percent disability rating for reflex 
sympathetic dystrophy in the left ankle and foot, to include 
as based upon a claim of clear and unmistakable error (CUE) 
in a prior rating decision.

Entitlement to an effective date earlier than November 10, 
1997, for the award of an initial 100 percent disability 
rating for PTSD, to include as based upon a claim of (CUE) in 
a prior rating decision.

Entitlement to an effective date earlier than August 21, 
1997, for the award of an initial 10 percent disability 
rating for lumbosacral strain with degenerative joint 
disease, to include as based upon a claim of (CUE) in a prior 
rating decision.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from April 1988 to January 
1989, from March 1989 to April 1989, and from September 1991 
to July 1992, including service in the Southwest Asia theater 
of operations during the Persian Gulf War.

Any attempt to assert the presence of CUE in RO decisions 
which have been subsumed in subsequent Board of Veterans' 
Appeals (Board) decisions effectively translates into a claim 
of CUE in the subsuming Board decision.  Viewed in this 
light, the veteran's contention could reasonably be construed 
as asserting that the Board decision of May 2004, which 
assigned an effective date of May 19, 1997, for left ankle 
reflex sympathetic dystrophy, is erroneous to some degree.  
However, a review of the record shows that the veteran has 
never asserted the presence of CUE in the Board decision with 
the specificity required to raise this issue.  She has not 
identified the May 2004 Board decision as containing error in 
any of her submissions in support of her claim.  Furthermore, 
she has not asserted that the Board failed to apply the 
correct statutory and regulatory provisions, in effect at the 
time, to the correct and relevant facts, as they were known 
at the time.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991); and Fugo v. Brown, 6 Vet. App. 40 (1993), en banc 
review denied, Fugo v. Brown, 6 Vet. App. 162 (1994). 

The veteran is advised that legislation provides for the 
review of Board decisions based upon the existence of CUE.  
See 38 U.S.C.A. § 7111.  Implementing regulations are 
codified at 38 C.F.R. §§ 20.1400- 20.1411.  If, after review 
of the governing law and regulations, and consultation with 
her representative, the veteran believes she can point to the 
presence of CUE in the May 2004 Board decision with 
specificity, she may request consideration of this issue in 
accordance with the procedures outlined in the regulations.  


FINDINGS OF FACT

1.  In a May 2004 decision, the Board granted a separate 
evaluation for reflex sympathetic dystrophy, effective May 
19, 1997; that decision is final.

2.  All prior RO decisions addressing the issues of 
entitlement to an effective date prior to May 19, 1997, for 
the grant of a separate 10 percent evaluation for reflex 
sympathetic dystrophy were subsumed by the May 2004 final 
Board decision.

3.  The veteran was notified of the decision assigning an 
effective date of April 11, 1997, for the award of a 
10 percent disability rating for left ankle scarring in a 
February 7, 2003 letter.  She did not appeal this decision.

4.  The evidence of record does not show that the January 
2003 rating decision was based on incorrectly applied 
statutes or regulations; that the correct facts, as they were 
then known, were not before the RO at the time of the 
decision; or that there was any error in the RO's decision 
which, if not made, would have manifestly changed the outcome 
of the decision.

5.  The veteran was notified of the decision assigning an 
effective date of November 10, 1997, for the award of a 
100 percent disability rating for PTSD in a November 30, 
2000, letter.  She did not appeal this decision.

6.  The evidence of record does not show that the November 
2000 rating decision was based on incorrectly applied 
statutes or regulations; that the correct facts, as they were 
then known, were not before the RO at the time of the 
decision; or that there was any error in the RO's decision 
which, if not made, would have manifestly changed the outcome 
of the decision.

7.  The veteran expressed a desire to withdraw her appeal of 
her claim of entitlement to an effective date earlier than 
August 21, 1997, for the award of an initial 10 percent 
disability rating for lumbosacral strain with degenerative 
joint disease, before a decision by the Board was issued on 
this particular issue.


CONCLUSIONS OF LAW

1.  The issue of entitlement to an effective date prior to 
May 19, 1997, for the grant of a separate 10 percent 
evaluation for reflex sympathetic dystrophy is res judicata.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.101, 
20.1100 (2007).

2.  No claim of CUE under 38 C.F.R. § 3.105(a) exists as a 
matter of law with respect to any AOJ decision prior to the 
May 2004 Board decision.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1104 (2007).

3.  The January 2003 decision assigning an effective date of 
April 11, 1997, for the award of a 10 percent disability 
rating for left ankle scarring is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).  

4.  The January 2003 decision assigning an effective date of 
April 11, 1997, for the award of a 10 percent disability 
rating for left ankle scarring does not contain clear and 
unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2007). 

5.  The November 2000 decision became final one year after 
she was notified of the decision and may not be revisited at 
this time.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).  

6.  The November 2000, rating action that assigned an 
effective date of November 10, 1997, for the award of a 100 
percent disability rating for PTSD does not contain clear and 
unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2007). 

7.  The appeal with regard to the claim of entitlement to an 
effective date earlier than August 21, 1997, for the award of 
an initial 10 percent disability rating for lumbosacral 
strain with degenerative joint disease has been withdrawn.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran filed a claim for VA compensation 
in February 1995.  Over the course of multiple rating 
decisions, multiple hearings on appeal, and three Board 
decisions, service connection for multiple disabilities has 
been granted with a combined disability rating of 
100 percent.  Special monthly compensation has been awarded 
based upon the loss of use of her left lower extremity and 
additional special monthly compensation is in effect on 
account of the combination of disabilities including one 
disability (PTSD) rated as 100 percent disabling and another 
(manifestations of chronic multisymptom illness) 
independently ratable at 60 percent or more.  

Currently, the veteran is seeking earlier effective dates for 
compensation pertaining to three disabilities, left ankle 
scarring, reflex sympathetic dystrophy affecting the left 
ankle and foot, and PTSD.  She asserts that she has been 
experiencing the same levels of symptomatology resulting from 
each of these disabilities since she filed her original claim 
and she requests that the effective dates be amended to 
reflect this.  She further asserts that the assignment of the 
current effective dates was erroneous in that the evidence 
supporting earlier effective dates has been in her file and 
of record all along.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements with 
particular reference to her instant claims for earlier 
effective dates in a February 2005 letter.  The veteran was 
informed of the law and regulations governing the assignment 
of disability ratings and effective dates in a March 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The record on appeal contains comprehensive VA medical 
treatment reports and examination reports.  The veteran has 
presented sworn testimony during a hearing before the 
undersigned Veterans Law Judge.  No outstanding records have 
been identified, indeed, the veteran's claim is that all the 
records necessary to support the awards of earlier effective 
dates have been available in the record all along.  Thus, the 
Board finds that the VA has satisfied its duty to assist 
requirements.

The United States Court of Appeals for Veterans Claims 
(Court) has held that provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to claims 
alleging CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).



Reflex sympathetic dystrophy

Service connection for residuals of a fracture of the left 
distal fibula with left ankle scars was granted in a March 
1997 rating decision.  A 20 percent disability rating was 
assigned effective as of February 1995, reflecting the date 
of the veteran's original claim for VA compensation benefits.  
In a December 1997 rating decision, the RO construed a VA 
medical treatment report dated May 19, 1997, which showed the 
presence of reflex sympathetic dystrophy in the left foot and 
ankle, as an informal claim for an increased disability 
rating, and awarded an increased disability rating of 
30 percent effective as of May 19, 1997.  In the decision, 
the RO specifically found that there was no basis for an 
earlier effective date for the 30 percent award.  

The veteran appealed the initial disability ratings assigned 
to each component of her left ankle disability to the Board.  
In a May 2004 decision, the Board granted a separate 
30 percent disability rating for reflex sympathetic dystrophy 
of the left foot and ankle, effective from May 19, 1997, 
subject to the application of the amputation rule.  The Board 
also denied a disability rating in excess of 20 percent for 
the left ankle disability from February 8, 1995, to May 19, 
1997.  

Effective dates

The question of whether an effective date earlier than May 
19, 1997, for the grant of a separate evaluation for reflex 
sympathetic dystrophy of the left foot and ankle was 
considered and dismissed by the Board in a December 2006 
decision.  In support of the instant appeal, the veteran has 
essentially repeated the same claim with regard to the 
effective date assigned to the reflex sympathetic dystrophy 
component of her left foot and ankle disability.  

The question of whether an effective date earlier than May 
19, 1997, for the award of a separate disability rating for 
left foot and ankle reflex sympathetic dystrophy, has already 
been decided by a final Board decision.  The May 2004 Board 
decision specifically assigned the May 19, 1997, effective 
date for reflex sympathetic dystrophy, and explained why an 
earlier effective date was not warranted.  The veteran did 
not appeal the May 2004 Board decision to the Court, nor has 
she filed a motion for reconsideration of that decision.  
Thus, that decision is final.  38 C.F.R. § 20.1100.

All questions in a matter which is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decision on such appeals shall be made by 
the Board.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101.

Where an unappealed final decision is determinative of an 
issue, an appellant is collaterally estopped from 
"relitigating the same issue based upon the same evidence, 
albeit for a different purpose."  Hazan v. Gober, 10 Vet. 
App. 511, 520-21 (1997).  "Except as provided by law, when a 
case or issue has been decided and an appeal has not been 
taken within the time prescribed by law, the case is closed, 
the matter is ended, and no further review is afforded."  
DiCarlo v. Nicholson, 20 Vet. App. 52, 55 -56 (2006); see 
also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed.Cir. 
2005)  (" 'The purpose of the rule of finality is to 
preclude repetitive and belated readjudications of veterans' 
benefits claims.' " (quoting Cook v. Principi, 318 F.3d 
1334, 1339 (Fed.Cir. 2002) (en banc)).

Thus, as noted above, the question of the proper effective 
date for the compensation award pertaining reflex sympathetic 
dystrophy has already been addressed by the Board in a final 
decision, and cannot be revisited in the absence of a motion 
for reconsideration or a motion of CUE in the May 2004 
decision.  No motions to that effect have been filed with the 
Board.

Although this appeal arises from an RO decision, the RO was 
merely implementing the May 2004 Board decision, and does not 
have the authority to revise the date assigned by the Board.  
See Winsett v. Principi, 341 F.3d 1329 (Fed Cir. 2003), reh'g 
denied en banc, 2003 U.S. App. LEXIS 21172 (Fed. Cir. Sept. 
24, 2003), cert. denied, 120 S. Ct. 1251 (2003) (a lower 
tribunal does not have authority to review a decision by a 
higher one).  As the veteran has not filed a motion for 
reconsideration of the Board's May 2004 decision or moved the 
Board to review that decision on the basis of CUE, the 
veteran's appeal does not present a specific error of fact or 
law for consideration by the Board.  38 U.S.C.A. § 7105(d) 
(West 2002); see Gomez v. Principi, 17 Vet. App. 369 (2003) 
(the Board may dismiss an appeal that fails to allege a 
specific error of fact or law).

As a final matter, to the extent that the question of 
submitting new and material evidence to reopen the claim for 
an earlier effective date was mentioned by the RO, the Board 
notes that in Lapier v. Brown, 5 Vet. App. 215 (1993), the 
Court held that, even assuming the presence of new and 
material evidence, reopening of a claim of entitlement to an 
earlier effective date under 38 C.F.R. § 3.156 cannot result 
in the actual assignment of an earlier effective date, 
because an award granted on a reopened claim may not be made 
effective prior to the date of the reopened claim.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii); see also 
Leonard v. Principi, 17 Vet. App. 447, 451 (2004).  Thus, an 
earlier effective date could not be assigned on the basis of 
new and material evidence.

For the foregoing reasons, the Board holds that this claim 
must be dismissed, with prejudice to refiling.  38 C.F.R. § 
20.1100.  

CUE

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) 
"[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) en banc).

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred, the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

In support of the current appeal, the veteran asserts that 
all currently-shown left ankle impairment has been present 
since she filed her original claim in February 1995 and that 
therefore, all rating decisions assigning less than the 
current ratings must be erroneous.  She does not point to any 
particular error of fact or law in any particular rating 
decision.  In a March 2005 letter, her representative asserts 
that a notification letter generated by the RO provided 
erroneous information to the veteran as to what sort of 
evidence could be submitted to support her claim.  Otherwise, 
no particular error has been alleged.  

As discussed above, the rating which is currently assigned 
for the reflex sympathetic dystrophy was awarded by the Board 
in its May 2004 decision.  The preceding RO decisions were 
thus subsumed by the Board's 2004 decision.  "[W]here an 
[agency of original jurisdiction (AOJ)] decision was appealed 
to and affirmed by the Board and thus subsumed by the Board's 
decision, no claim of CUE under 38 C.F.R. § 3.105(a) exists 
as a matter of law with respect to that AOJ decision."  
Duran v. Brown 7 Vet. App. 216, 224 (1994).

In Simmons v. Principi, 17 Vet. App. 104, 114 (2003), the 
Court held that the proper remedy for the Board, when 
confronted with an inadequately pled CUE claim (regardless of 
whether it pertains to a Board or RO decision), is to dismiss 
the challenge without prejudice.  Moreover, when the Board 
affirms a determination of the agency of original 
jurisdiction, such determination is subsumed by the final 
appellate decision.  38 U.S.C.A. §§ 6104, 7105; 38 C.F.R. §§ 
20.1103, 20.1104.  As explained above, all relevant rating 
decisions in this matter have been subsumed by the final 
Board decision.  

As the veteran's contentions relate to CUE in a Board 
decision rather than a rating decision, there is no valid 
claim alleging CUE in decision of the agency of original 
jurisdiction, and the RO had no jurisdiction to adjudicate 
the veteran's current claim.  In accordance with Simmons, the 
Board therefore concludes that dismissal without prejudice of 
the veteran's claim is appropriate.  As noted above, the 
veteran is advised to review the rules governing filing a 
motion alleging CUE in a Board decision with her 
representative to determine whether she desires to file such 
a motion. 

Finally, it is noted that following the 2004 Board decision, 
the RO in a September 2005 rating action assigned as separate 
rating for reflex sympathetic dystrophy from May 18 to 19, 
1997 and made the 40 percent rating for loss of use of the 
left lower extremity from May 19, 1997.  The Board sees no 
basis for this rating which appears contrary to instructions 
issued in the 2004 Board decision, but will not disturb the 
one day assignment of a separate 10 percent rating.  

PTSD and left ankle scarring

The Board has not yet addressed the propriety of the 
effective date assigned to the veteran's PTSD and left ankle 
scarring.  Therefore the issues of entitlement to an earlier 
effective dates and whether the RO's assignment of the 
current effective dates involved CUE are matters of first 
impression for the Board at this point.

In an August 2000 decision, the Board granted a 100 percent 
disability rating for PTSD, but did not address the effective 
date of the grant, leaving the RO to assign an effective 
date.  The RO based the November 1997 effective date upon a 
report of VA hospitalization in November 1997 following a 
medication overdose, when physicians assigned a Global 
Assessment of Functioning (GAF) score of 20.  

A separate grant of service connection for left ankle 
scarring was implemented in a January 2003 rating decision 
based upon medical evidence showing that the scarring was 
painful.  A 10 percent disability rating was assigned 
effective April 11, 1997, reflecting the date of a VA 
examination which was the earliest documented evidence 
showing painful scarring.  In the decision, the RO 
specifically found that that there was no basis for an 
earlier effective date for the separate 10 percent award.  

Effective dates

The assignment of an effective date is considered to be part 
and parcel of the action granting the underlying benefit.  
Thus, finality attaches to the award of the effective date in 
the same way that finality attaches to the award of the 
underlying benefit.  In other words, there is no freestanding 
claim for an effective date.  Rudd v. Nicholson, 20 Vet. App. 
296 (2006).  Any assigned effective date may only be appealed 
before the decision becomes final, i.e., within one year 
after the claimant is notified of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.

In this case, the RO implemented the Board's grant of a 
100 percent disability rating for PTSD in a November 2000 
rating decision, assigning a November 10, 1997, effective 
date at that time.  The veteran was notified of the decision 
in a November 30, 2000, letter.  She did not appeal this 
decision and it thus became final one year after she was 
notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

A separate grant of service connection for left ankle 
scarring was implemented in a January 2003 rating decision 
based upon medical evidence showing that the scarring was 
painful.  A 10 percent disability rating was assigned 
effective April 11, 1997.  The veteran was notified of the 
decision in a letter the following month.  She did not appeal 
this decision and it thus became final one year after she was 
notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

As such, the Board lacks jurisdiction over her claims for 
entitlement to an earlier effective date and must dismiss her 
appeal therefor with prejudice.  Rudd.

CUE

The Court in Rudd noted that a veteran seeking an earlier 
effective date can also attempt to overcome the finality of 
an RO decision by a request for revision of the decision 
based on clear and unmistakable error.  In this case, the 
veteran has indeed filed such a claim, contending that she 
has been experiencing the same levels of symptomatology 
resulting from PTSD and reflex sympathetic dystrophy since 
she filed her original claim and that the assignment of the 
current effective dates was erroneous in that the evidence 
supporting an earlier effective date has been in her file and 
of record all along.  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, and other issues, will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  For the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of clear and 
unmistakable error has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).  In Damrel v. Brown, 6 Vet. App. 242 
(1994), the Court explained that in order for clear and 
unmistakable error to exist:

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the 
adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or 
the statutory or regulatory provisions extant at 
the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had 
it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a 
determination that there was clear and 
unmistakable error must be based on the record and 
law that existed at the time of the prior 
adjudication in question.  See also, Bustos v. 
West, 179 F.3d 1378, 1381 (1999) (to prove the 
existence of CUE as set forth in 38 C.F.R. § 
3.105(a), the claimant must show that an outcome- 
determinative error occurred, that is, an error 
that would manifestly change the outcome of a 
prior decision.

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court ruled 
that a clear and unmistakable error is one of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  When attempting to raise a claim of clear and 
unmistakable error, a claimant must describe the alleged 
error with some degree of specificity, and, unless it is the 
kind of error, that if true, would be clear and unmistakable 
error on its face, must provide persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error.  The Court further held that neither a claim 
alleging improper weighing and evaluating of the evidence in 
a previous adjudication, nor general, non- specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error. 

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

The veteran filed her claim for service connection for PTSD 
in February 1995.  Service connection was granted in a March 
1997 rating decision and a 30 percent disability rating was 
assigned.  The veteran perfected a timely appeal as to this 
decision, which culminated in the Board's award of a 
100 percent disability rating in the August 2000 decision.  

A separate grant of service connection for left ankle 
scarring was implemented in a January 2003 rating decision 
based upon medical evidence showing that the scarring was 
painful.  The veteran had not filed a formal claim.  A 
10 percent disability rating was assigned effective April 11, 
1997, reflecting the date of a VA examination which was the 
earliest documented evidence showing painful scarring.  In 
the decision, the RO specifically found that that there was 
no basis for an earlier effective date for the separate 
10 percent award.  She currently is challenging the November 
2000 and January 2003 rating decisions which assigned the 
current effective dates, alleging that the proper effective 
date when she filed her claims, and that the RO clearly and 
erroneously assigned the later date.

Governing regulation provides that PTSD manifested by total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name will be rated as 
100 percent disabling.  PTSD manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships will be rated as 70 percent disabling.  PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands;  impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships will be 
rated as 50 percent disabling.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

As noted above, the current effective date of November 10, 
1997, was assigned based on the report of a VA 
hospitalization, when the veteran was treated for intrusive 
PTSD symptomatology.  She did not have suicidal or homicidal 
ideation at that time; however, she took an overdose of 
medication mixed with alcohol on November 16, 1997, and was 
readmitted to the hospital at that time.  The Global 
Assessment of Functioning (GAF) Score assigned upon discharge 
from the hospital was 20, reflecting physicians' assessment 
that her overall functioning was impaired to the extent that 
she was in some danger of hurting herself or others, or 
occasional failure to maintain minimal personal hygiene, or 
gross impairment in communication.  Diagnostic and 
Statistical Manual-IV, AMERICAN PSYCHIATRIC ASSOCIATION 2005.

Prior to that time, there is little in the way of evidence 
pertaining to the level of impairment caused by PTSD.  
Although the veteran reported that she began treatment for 
PTSD in February 1997, the evidence shows that she had 
difficulty forming a treatment relationship with therapists 
and there is little evidence in her VA medical records 
reflecting the extent of her mental impairment.  The bulk of 
her medical treatment during the time period between February 
1997 (when she began treatment for PTSD) and November 1997 
(the current effective date), was for physical problems.  The 
report of an August 1996 VA psychiatric examination conducted 
pursuant to her claim for service connection reflects that 
she was employed at that time as a production control person 
in an electronic firm, although she had left several jobs due 
to stress on the job.  The examiner rendered a (GAF) score of 
60 to 65, reflecting some mild or moderate symptoms or some 
moderate difficulty in social occupational or school 
functioning.

Upon review of this contemporaneous medical evidence, the 
Board cannot find that the RO's choice of effective date 
involved clear and unmistakable error.  The hospitalization 
report is essentially the first evidence of total impairment 
caused by PTSD.  The medical evidence prior to November 1997 
does not reflect such severe symptomatology at all, as 
indicated by the assignment of a GAF score of 60 to 65 in 
August 1996.  Indeed, the fact that she was actually working 
in August 1996 practically precludes a finding that she was 
totally occupationally impaired due to PTSD.

The record also contains several written statements submitted 
on the veteran's behalf by friends, fellow students at a 
seminary she attended in the early 1990s, and her parents.  
The veteran asserts that these statements should be 
sufficient to support an earlier effective date for the 
100 percent disability rating assigned to her PTSD.  However, 
review of these statements reveals that many of them focus on 
other ailments from which the veteran suffered at the time 
they were written.  Several of the statements reflect that 
the writer had known the veteran previously, when she had 
been attending seminary, meaning that their descriptions of 
her functioning reflected a time period prior to when she 
filed her claim for service connection.  Only one of the 
statements, from her father, indicates that she could not 
hold a full-time job, but due to her "immobility" and her 
physical limitations, rather than to mental distress.  
Although several of the statements refer to her diminished 
energy and to depression, none of the descriptions reflects 
mental impairment to the extent required for an award of a 
100 percent disability rating.  

The veteran never filed a formal claim of service connection 
for left ankle scarring. Prior to April 11, 1997, there was 
no objective evidence that the left ankle scarring was 
symptomatic.  On VA orthopedic examination in August 1996, 
there were 6 inch lateral and 4 inch medial incisions on the 
left ankle and each was described as well healed; there was 
no specific determination that either scar was tender or 
painful on objective testing.  The April 11, 1997 VA 
examination revealed a 4.5 inch scar at the left medial 
malleolus, with pain to deep palpation around the ankle area.  
In essence there was no claim for pertinent disability and it 
was not factually ascertainable that pertinent disability was 
symptomatic for any period prior to April 11, 1997.  The 
veteran has not identified the basis for establishing an 
earlier effective date.   

Thus, in summary, the veteran has not met the strict standard 
required for a finding of clear and unmistakable error.  She 
has not pointed to any error of fact or any error in the 
application of the law which is such that it would compel the 
conclusion that the result would have been manifestly 
different but for the error.  In this case, the 
contemporaneous evidence does not support the interpretation 
of the facts that she asserts.  The Board finds that 
application of the law to the facts was reasonably exercised 
by the rating agency in November 2000 and January 2003.  The 
Board thus concludes that there was no CUE in the 
establishing of the veteran's effective dates at issue.  
Where there is no entitlement under the law to the benefit 
sought, the claim fails, and the appeal must be terminated.  

Lumbosacral strain with degenerative joint disease

At her September 2007 Board hearing, the veteran requested 
that her appeal of entitlement to an effective date earlier 
than August 21, 1997, for the award of an initial 10 percent 
disability rating for lumbosacral strain with degenerative 
joint disease be withdrawn.  As of September 2007, the Board 
had not yet promulgated a final decision on the veteran's 
appeal of that claim.

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204 (2007); 
Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is 
withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable).  The request to withdraw the 
appeal was made by the veteran and was reduced to writing in 
the hearing transcript. 

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 
2002).  The legal requirements for a proper withdrawal have 
been satisfied.  38 C.F.R. § 20.204(b) (2007).  Accordingly, 
further action by the Board on this particular matter is not 
appropriate and the veteran's appeal should be dismissed.  38 
U.S.C.A. § 7105(d) (West 2002).


	


ORDER

The claim for entitlement to an effective date earlier than 
April 11, 1997, for the award of a 10 percent disability 
rating for left ankle scarring is dismissed.

The claim for entitlement to an effective date prior to May 
19, 1997, for the grant of a separate evaluation for reflex 
sympathetic dystrophy is dismissed.

The claim for entitlement to an effective date earlier than 
November 10, 1997, for the award of a 100 percent disability 
rating for PTSD is dismissed.

The claim for entitlement to an effective date earlier than 
August 21, 1997, for the award of an initial 10 percent 
disability rating for lumbosacral strain with degenerative 
joint disease, is dismissed.

The claim of CUE in the RO's assignment of an effective date 
of April 11, 1997, for the award of a 10 percent disability 
rating for left ankle scarring, is denied.

The claim of CUE in the RO's assignment of an effective date 
of May 18, 1997, for the award of a 10 percent disability 
rating for reflex sympathetic dystrophy in the left ankle and 
foot, is dismissed.

The claim of CUE in the RO's assignment of an effective date 
of November 10, 1997, for the award of a 100 percent 
disability rating for PTSD, is denied.

The claim of CUE in the RO's assignment of an effective date 
earlier than August 21, 1997, for the award of an initial 
10 percent disability rating for lumbosacral strain with 
degenerative joint disease, is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


